Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 4, 7-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chonlamaitri (US Pub 20060121290) in view of Schicht (US 20060240266) or alternatively, in further view of either Arbab (US PN 6,495,251) or Ding (US Pub 20140272455).
Regarding claim 1: Chonlamaitri teaches the following two embodiments of a coated article,

    PNG
    media_image1.png
    327
    432
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    319
    388
    media_image2.png
    Greyscale

	Although the metal oxynitride layer (13 or 16) is shown to include Zr, it does comprise silicon oxynitride therein and as such, meets the requirements claimed.
Although Chonlamaitri’s coating fails to show a protective layer comprising one of the materials claimed over layer 15, they do not exclude this and actually teach that other layers can be applied over layer 15 as desired (see 0031).
As Schicht, who similarly teaches a low-e coating, discloses the benefits of having a protective layer of TiO2, etc. directly over an outermost silicon nitride layer allows for enhanced mechanical durability over that of using just silicon nitride (abstract, see background, 0013-0015, 0018-0023), it would have been obvious to one having ordinary skill to modify Chonlamaitri to include a TiO2 protective layer according to Schicht above their silicon nitride outermost layer to obtain enhanced mechanical durability. 

As both Schicht and Arbab, who each similarly teach low e coatings, disclose that primer layers directly on silver layers can be Ti or even Ti-Al for protecting the Ag (see 0034 in Schicht and Col. 3, line 52, Col. 4, lines 23-25 and Col. 13, line 41 teaching Ti-Al in Arbab) , it would have been obvious to one having ordinary skill at the time of invention to modify Chonlamaitri to include their primer being that of Ti or even Ti-Al for protecting underlying Ag. 
Alternatively, as shown above, Chonlamaitri primer layer 11 is shown as a Ni-Cr alloy and as Ding, who similarly teaches teach low e coatings, disclose that making primer layers directly on and for the protection of silver layers ternary alloys comprising Ti, Ni, and Nb instead of a binary Ni-Cr alloy allows for benefits in mechanical durability, optical properties, etc. (see 0022-0023, 0080) , it would have been obvious to one having ordinary skill at the time of invention to modify Chonlamaitri to include their primer being that of a ternary alloy comprising Ti, Ni, and Nb instead of their binary Ni-Cr alloy shown for benefits in mechanical durability, optical properties, etc. 
Regarding claim 4 and 8: As shown above, dielectric layer (s) 7 and 8 are above the substrate and under the silver layer and the dielectric layer (s) is zinc oxide. 
Regarding claim 7: The limitation that the primer oxidized after the primer is deposited is product by process and it has been held by the courts that process limitations do not provide patentable weight if the structure is taught within the prior art (MPEP 2113). In the instant case, the only structure the process limitation provides is that the primer is 
Regarding claim 9: Although not shown, a second functional layer can be arranged in the manner claimed (see Figure 3 for example). 

2.	Claims 2-3, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chonlamaitri (US Pub 20060121290) and Schicht (US 20060240266) as applied to claim 1, in view of Arbab (US PN 6,495,251) or alternatively, in further view of Ding (US Pub 20140272455).
As discussed above, Chonlamaitri teaches the invention of claim 1.
Regarding claim 2: Chonlamaitri fails to teach their metal oxynitride layer being a gradient layer as claimed, however, they do not exclude this either. 
	As Arbab, who similarly teaches a coating comprising alternating dielectric and silver layers, discloses that making a metal oxynitride coating comprising silicon over a first functional layer graded (see Col. 6, lines 38-40) to include making the layer have greater oxygen content at the bottom surface (closest to the functional layer) and less as the top surface (closest to the protective layer) is desirable in the art (see Col. 6, lines 54-57), it would have been obvious to one having ordinary skill at the time of invention to modify Chonlamaitri to include making their oxynitride layer being graded  to include making the layer have greater oxygen content at the bottom surface (closest to the functional layer) and less as the top surface to obtain a desirable oxynitride layer. 
Regarding claims 3 and 11: Although Chonlamaitri’s layer 20 shown above in the first embodiment and layer 3 in the second embodiment directly contacting the substrate is not zinc stannate as claimed, they do not appear to exclude such a material either. 
	As Arbab, who similarly teaches a coating comprising alternating dielectric and silver layers, discloses that it is desirable in the art to make the layer directly contacting and between the glass and an overlying ZnO layer that of zinc stannate (see entire disclosure), it would have been obvious to one having ordinary skill at the time of invention to modify Chonlamaitri to include making their layer 20 and layer 3 directly contacting and between their glass and overlying ZnO layer that of zinc stannate to obtain a desirable coating. 
Regarding claim 15: For reasons previously provided, Chonlamaitri in view of Schicht, Arbab and alternatively Ding provides motivation for the following,

    PNG
    media_image3.png
    362
    925
    media_image3.png
    Greyscale


Chonlamaitri’s layers will have thicknesses overlapping and/or falling within the ranges claimed (see Chonlamaitri’ Tables in combination with TiO2 thickness of Schicht). As overlapping ranges provides a prima facie case of obviousness absent a . 

3.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chonlamaitri (US Pub 20060121290), Schicht (US 20060240266) and Arbab ((US PN 6,495,251), or alternatively in further view of Ding (US Pub 20140272455), as applied to claim 15 above, in view of Thiel (US PN 7,335,421).
As discussed above, Chonlamaitri teaches the invention of claim 15 and they do teach that their coated article can be in an automotive glass article, as well as a multiple or laminated glazing assembly (0001) but they fail to teach the specifics as required by claim 20. However, they do not exclude such a feature.
As Thiel, who similarly teaches a coated article comprising a functional coating comprised of alternating silver and dielectric layers, teaches that it is desirable for such a coated article to be a first ply in an automotive glass wherein their coating is on a number 3 surface and the automotive glass further comprises a second ply over the number 3 surface (see Col. 4-Col. 5), it would have been obvious to one having ordinary skill at the time of invention to modify Chonlamaitri to include their article being a first ply in an automotive glass wherein their coating is on a number 3 surface and the automotive glass further comprises a second ply over the number 3 surface to obtain a desirable vehicle glazing. 

s 1-4, 7-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over You (US Pub 20160298384) in view of Arbab (US PN 6,495,251) in further view of Schicht (US 20060240266)
Regarding claims 1, 3-4, and 8: You teaches the following coated article,

    PNG
    media_image4.png
    267
    708
    media_image4.png
    Greyscale

Additionally the Examiner would like to point out that although the metal oxynitride layer 330 includes Al, the layer still comprises silicon oxynitride therein and as such, meets the requirements claimed.
You fails to teach a metal nitride comprising silicon over layer 330. However, as Arbab, who similarly teaches a low e coating, discloses that it is known and desired in the art to apply a protective layer of silicon nitride layer directly over a first outer silicon oxynitride containing layer (see Arbab’s claims 10-11, 32 and 33 wherein an outer silicon nitride layer can be over a silicon oxynitride layer 16), it would have been obvious to one having ordinary skill at the time of invention to apply a silicon nitride protective layer over You’s silicon oxynitride containing layer 330 for desirable protection.
You fails to include a protective layer of one of the materials claimed over such a silicon nitride layer, however, as Schicht, who similarly teaches a low-e coating, discloses the benefits of having a protective layer of TiO2, etc. directly over an 
Regarding claim 2: You fails to teach their metal oxynitride layer being a gradient layer as claimed, however, they do not exclude this either. 
	As Arbab, who similarly teaches a coating comprising alternating dielectric and silver layers, discloses that making a metal oxynitride coating comprising silicon over a first functional layer graded (see Col. 6, lines 38-40) to include making the layer have greater oxygen content at the bottom surface (closest to the functional layer) and less as the top surface (closest to the protective layer) is desirable in the art (see Col. 6, lines 54-57), it would have been obvious to one having ordinary skill at the time of invention to modify You to include making their oxynitride layer being graded  to include making the layer have greater oxygen content at the bottom surface (closest to the functional layer) and less as the top surface to obtain a desirable oxynitride layer. 
Regarding claim 7: The limitation that the primer oxidized after the primer is deposited is product by process and it has been held by the courts that process limitations do not provide patentable weight if the structure is taught within the prior art (MPEP 2113). In the instant case, the only structure the process limitation provides is that the primer is oxidized and as You’s layer 320 (primer) is oxidized (see above), the claimed structure is considered to be met. 
Regarding claim 9: You does not teach an additional functional layer in the manner claimed, this is considered nothing more than duplication of parts and it has been held by the courts that this is not patentable unless a new and unexpected result occurs (MPEP 2144.04). In the instant case, although You may not teach an additional functional layer arranged in the manner claimed, as it is well known in the art to duplicate the sequence of functional layers for enhanced optical properties (see Arbab or Schicht), it would have been obvious to one having ordinary skill at the time of invention to modify You to include an additional functional layer sequence under their first for desirable optical properties. 
Regarding claim 11: For reasons previously discussed, You in view of Schicht and Arbab provides motivation for the following,


    PNG
    media_image5.png
    445
    1042
    media_image5.png
    Greyscale

You does not teach their layer 220 being zinc oxide as required by the claims, however, they do not exclude it either. 
	As both Schicht and Arbab, who similarly disclose low e coatings, disclose the desire in the art for the contact layer directly under a silver layer and over a zinc . 
	
Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over You (US Pub 20160298384) in view of Arbab (US PN 6,495,251) in further view of Schicht (US 20060240266) in further view of Thiel (US PN 7,335,421).
Regarding claim 15: For reasons previously discussed, You in view of Schicht and Arbab provides motivation for the following,


    PNG
    media_image5.png
    445
    1042
    media_image5.png
    Greyscale

	
You does not teach their layer 220 being zinc oxide as required by the claims, however, they do not exclude it either. 

You’s first layer of zinc stannate 210 can be 5-60nm thick (0043), their silver layer 230 is 5-25nm thick (0048), their layer 320 (primer) is 0.5-5nm thick (0063), and their metal oxynitride layer 330 is 2-20nm thick (0065). Additionally, their zinc oxide layer 220 is that according to Schicht, Arbab or Thiel which has a thickness overlapping the range claimed (see Thiel for example Col. 8 with their discussion of “second film”). As overlapping ranges provides a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill to choose thicknesses within the above workable ranges (MPEP 2144.05). 
You’s metal nitride layer is that according to Arbab and although the thickness is not taught, it has been held by the courts that where the only difference between the prior art and claim is thickness, the claim is not patentable unless there is evidence that such thicknesses are critical. More specifically, it is not inventive to discover optimum and workable ranges by routine experimentation (MPEP 2144.05). 
	In the instant case, not only is it known in the art that optimizing thickness of layers changes physical and optical properties of a coating and can be adjusted as desired but the claimed thicknesses are also well known thicknesses used for outer 
Regarding claim 20: You fails to teach their coated article being in an automotive glass article in the manner required by claim 20. However, they do not exclude such a feature.
As Thiel, who similarly teaches a coated article comprising a functional coating comprised of alternating silver and dielectric layers, teaches that it is desirable for such a coated article to be a first ply in an automotive glass wherein their coating is on a number 3 surface and the automotive glass further comprises a second ply over the number 3 surface (see Col. 4-Col. 5), it would have been obvious to one having ordinary skill at the time of invention to modify You to include their article being a first ply in an automotive glass wherein their coating is on a number 3 surface and the automotive glass further comprises a second ply over the number 3 surface to obtain a desirable vehicle glazing. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-4, 7-9, 11, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,479,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims encompass that of the Patent.
Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive.
Applicants initially argue against the rejections over Chonlamaitri because Chonlamaitri’s coating is not the same as claimed and equating it to Applicants is not only inaccurate but redundant.
This is not persuasive and the Examiner respectfully disagrees. The Examiner points to the two embodiments of Chonlamaitri relied upon in the Office Action;
Chonlamaitri Em. 1
Chonlamaitri Em. 2
Amended claim 1


Protective layer
SiNx
SiNx
Metal nitride comprising Si
ZrSiOxNy
ZrSiOxNy
Metal oxynitride comprising silicon oxynitride

Primer NiCrOx (layer 11)
Primer Ti, Si, SiN,SiON, Zr, alloy of Ti-Al
Functional layer of Ag (layer 9)
Functional layer of Ag (layer 9)
Functional layer of Ag


As shown, Chonlamaitri’s stack is substantially similar in sequence to that claimed. Additionally the Examiner would like to point out that although the metal oxynitride layer (13 or 16) in Chonlamaitri’s embodiments include Zr, the layer still comprises silicon oxynitride therein and as such, meets the requirements now claimed. As such, the only differences between Chonlamaitri and the claim is the presence of the protective layer and the primer being one of the compositions now claimed. However, for reasons argued in the Office Action, these features would have been obvious in view of Schicht (US 20060240266) or alternatively, in further view of either Arbab (US PN 6,495,251) or Ding (US Pub 20140272455).
Specifically, although Chonlamaitri’s coatings fail to show a protective layer comprising one of the materials claimed over their SiNx, they do not exclude this and actually teach that other layers can be applied over as desired (see 0031). As Schicht, who similarly teaches a low-e coating, discloses the benefits of having a protective layer of TiO2, etc. directly over an outermost silicon nitride layer allows for enhanced mechanical durability over that of using just silicon nitride (abstract, see background, 0013-0015, 0018-0023), it would have been obvious to one having ordinary skill to 
Additionally, although Chonlamaitri’s primer layers (10 or 11) fail to meet the compositional requirements now claimed, Chonlamaitri does not limit their layer material. As both Schicht and Arbab, who each similarly teach low e coatings, disclose that primer layers directly on silver layers can be Ti or even Ti-Al for protecting the Ag (see 0034 in Schicht and Col. 3, line 52, Col. 4, lines 23-25 and Col. 13, line 41 teaching Ti-Al in Arbab) , it would have been obvious to one having ordinary skill at the time of invention to modify Chonlamaitri to include their primer being that of Ti or even Ti-Al for protecting underlying Ag. Alternatively, as shown above, Chonlamaitri second embodiment primer layer 11 is shown as a Ni-Cr alloy and as Ding, who similarly teaches teach low e coatings, disclose that making primer layers directly on and for the protection of silver layers ternary alloys comprising Ti, Ni, and Nb instead of a binary Ni-Cr alloy allows for benefits in mechanical durability, optical properties, etc. (see 0022-0023, 0080) , it would have been obvious to one having ordinary skill at the time of invention to modify Chonlamaitri to include their primer being that of a ternary alloy comprising Ti, Ni, and Nb instead of their binary Ni-Cr alloy shown for benefits in mechanical durability, optical properties, etc. 
Applicants also argue that although Schicht may teach a protective layer of TiO2 directly above an outermost SiNx layer, they do not teach or suggest the layering of a metal with a primer below and it would not have been obvious to use Schicht’s protective layer for a multi-stacked coated article as claimed.

Applicants appear to also argue that it would not have been obvious to add such a protective layer as claimed due to issues discussed in Applicants specification but this is not persuasive. Specifically, regardless of what issues Applicants are attempting to resolve, there is nothing in any of the references that would indicate that applying a protective layer of Schicht would not be desirable. In contrast, following the teachings of the prior art, such a combination of layers would have in fact been obvious for an intended purpose. Specifically, although Chonlamaitri coating, which is substantially similar to that claimed for reasons previously discussed, fails to show a protective layer comprising one of the materials claimed over their SiNx, they do not exclude this and actually teach that other layers can be applied over as desired (see 0031). As Schicht, who similarly teaches a low-e coating, discloses the benefits of having a protective layer of TiO2, etc. directly over an outermost silicon nitride layer allows for enhanced mechanical durability over that of using just silicon nitride (abstract, see background, 0013-0015, 0018-0023), it would have been obvious to one having ordinary skill to modify Chonlamaitri to include a TiO2 protective layer according to Schicht above their silicon nitride outermost layer to obtain enhanced mechanical durability. 
Applicants also argue, in summary, against the rejections over You in view of Arbab and Schicht because Arbab’s claim 9, from which their claims 10-11 would not 
This is not persuasive. It is noted that Arbab’s claim 9, 10 and 11 would indicate obviousness for having silicon nitride above a silicon oxynitride. For example, Arbab’s claim 9 recites a protective layer comprising silicon oxynitride and an outer film wherein the surface of the protective layer farthest from the substrate contacts the outer film. More specifically, this would provide for the following,


    PNG
    media_image6.png
    193
    513
    media_image6.png
    Greyscale

Additionally, Arbab’s claim 10 recites the outer film being silicon nitride. It is additionally noted that although Applicants mention the silicon oxynitride also including a conductive element, a layer of silicon oxynitride also including a conductive element would still be a layer comprising silicon oxynitride which is all that is required by the claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/           Primary Examiner, Art Unit 1784